*466MEMORANDUM**
Armando Vasquez-Montanez frames his petition as challenging the Immigration and Naturalization Service’s underlying decision to deny his application to adjust his status to become a permanent resident. Because Vasquez-Montanez waived his right to appeal the Immigration Judge’s final removal order, and because VasquezMontanez’s application to adjust his status was untimely, we lack jurisdiction to consider this claim.1 We, therefore, construe Vasquez-Montanez’s petition as challenging the Board of Immigration Appeals’s decision denying his motion to reopen.
Because Vasquez-Montanez filed his motion to reopen his immigration proceedings well outside the statutory2 and regulatory3 time limits and because he failed to present “new facts,” the Board of Immigration Appeals did not abuse its discretion in denying Vasquez-Montanez’s motion.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See 8 U.S.C. § 1255a(f). See also Noriega-Sandoval v. INS, 911 F.2d 258, 260 (9th Cir.1990).


. 8 U.S.C. § 1229a(c)(6).


. 8 C.F.R. § 3.23.